DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 11/8/21 and has been entered and made of record. Currently, claims 1-10 are pending, of which claim 10 is newly added.

Response to Arguments

Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
The applicant asserts Hayashi (US 2018/0343352) and Kato (US 8,373,878) do not disclose the second flow including an error processing flow that is called in a case an error occurs during the first flow, said error processing flow including an alternative process to achieve an objective of the first flow, as set forth in claims 1, 6, and 7. The Examiner respectfully disagrees as the combination of Hayashi and Kato discloses the above mentioned feature. Particularly, Hayashi discloses performing a test on the processing flows registered by the system and tests the combination of the processing flows. Failed test results are displayed for use in error correction allowing a user to modify parameters in such a manner as to ensure passing the test when performing a subsequent test (paras 205-212). Hayashi also discloses flow image screens provided to a user to select, set, and register one or more processing flows .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (US 2018/0343352) in view of Kato (US 8,373,878).
Regarding claims 1 and 7, Hayashi discloses a method executed by an information processing system and an information processing system comprising: 
at least one device including a browser (see Figs. 1 and 4 and paras 51 and 80, PC  30 contains a browser 310); and 
a service providing system including at 10least one information processing apparatus (see Figs. 1 and 4 and para 46, service provision system 10), 
wherein the service providing system includes: 
a flow information manager configured to manage, for each application that executes a series of processes using electronic data (see Fig. 4 and paras 85-87, application management unit 111 manages application information 1000 and sends processing flow information to the logic processing unit 112), 
15first flow information defining an order of executing one or more programs configured to execute each process included in the series of processes of a first flow (see Fig. 13 and paras 88 and 103-106, a user registers one or more processing flows), 
second flow information defining 20an order of executing the one or more programs configured to execute each process included in the series of processes of a second flow associated with the first flow, the second flow including an error processing flow that is called in a case an error occurs during the first flow, said error processing flow including an alternative process to achieve an objective of the first flow (see Fig. 13, 17, and 21, and paras 88, 103-106, and 205-212, a user registers one or more processing flows, tests on the processing flows registered by the system are performed and tests on the combination of the processing flows are performed, failed test results are displayed for use in error correction allowing a user to modify parameters in such a manner as to ensure passing the test when performing a subsequent test), and 

a user interface provider configured to provide, to the at least one device (see Fig. 4 and paras 99-100, portal service unit 140 contains a user interface provision unit 141 for providing user interface information to the PC 30), 
flow image screen data based on 5the first flow information and the second flow information (see Figs. 10-14 and paras 99-108, flow image screens are provided to a user to select, set, and register one or more processing flows and associated parameters), and 
parameter setting screen data based on the parameter setting information of the first flow information and the second flow 10information (see Figs. 12 and 13 and paras 92 and 108, a user can set a plurality of parameters associate with the processing flows), and 
wherein the at least one device includes: 
a screen renderer configured to display a flow image screen based on the provided flow image screen data and to display 15a parameter setting screen based on the provided parameter setting screen data (see Figs. 10-14 and paras 142-147, 164, and 169-176, flow image screens are provided to a user to select, set, and register one or more processing flows and associated parameters), and 
accept, from a user at the parameter setting screen, a setting operation for setting the parameter of the first flow information 20and the second flow information (see Fig. 14 and para 178, after registration of one or more processing flows a confirmation screen is displayed to the user).
Hayashi does not disclose expressly a screen renderer configured to 3Docket No.: 19R-055App. No.: 16/728,141display a flow image screen that simultaneously displays each one of the one or more programs in the first flow and each one of the one or more programs in the second flow based on the provided flow 
Kato discloses an alternative process to achieve an objective of the first flow and a screen renderer configured to3Docket No.: 19R-055 App. No.: 16/728,141display a flow image screen that simultaneously displays each one of the one or more programs in the first flow and each one of the one or more programs in the second flow based on the provided flow image screen data and to display a parameter setting screen based on the provided parameter setting screen data (see col 24 lines 22-67, editor screen enables a user to simultaneously view and edit job flows of plural task processing devices).
Regarding claim 6, Hayashi discloses an information processing apparatus connected, via a network, to at least one device including a browser, the information processing 5apparatus comprising: 
a flow information manager configured to manage, for each application that executes a series of processes using electronic data (see Fig. 4 and paras 85-87, application management unit 111 manages application information 1000 and sends processing flow information to the logic processing unit 112), 
first flow information defining an 10order of executing one or more programs configured to execute each process included in the series of processes of a first flow (see Fig. 13 and paras 88 and 103-106, a user registers one or more processing flows), 
second flow information defining an order of executing the one or more programs 15configured to execute each process included in the series of processes of a second flow associated with the first flow, the second flow including an error processing flow that is called in a case an error occurs during the first flow, said error processing flow including an alternative process to achieve an objective of the first flow (see Fig. 13, 17, and 21, and paras 88, 103-106, and 205-212, a user registers one or more processing flows, tests on the processing flows registered by the system are performed and tests on the combination of the processing flows 
parameter setting information for setting a parameter used for executing each of the 20one or more programs (see paras 92, 99-100 and 108, a user can set a plurality of parameters associate with the processing flows); and 
a user interface provider configured to provide, to the at least one device (see Fig. 4 and paras 99-100, portal service unit 140 contains a user interface provision unit 141 for providing user interface information to the PC 30), 
flow image screen data based on the first flow information and the second flow 25information (see Figs. 10-14 and paras 99-108, flow image screens are provided to a user to select, set, and register one or more processing flows and associated parameters), and  -42- 
parameter setting screen data based on the parameter setting information of the first flow information and the second flow information (see Figs. 12 and 13 and paras 92 and 108, a user can set a plurality of parameters associate with the processing flows), and 
to cause the at least one device to 
5display a flow image screen based on the flow image screen data and to display a parameter setting screen based on the parameter setting screen data (see Figs. 10-14 and paras 142-147, 164, and 169-176, flow image screens are provided to a user to select, set, and register one or more processing flows and associated parameters), and 
accept, from a user at the 10parameter setting screen, a setting operation for setting the parameter of the first flow information and the second flow information (see Fig. 14 and para 178, after registration of one or more processing flows a confirmation screen is displayed to the user).
Hayashi does not disclose expressly display a flow image screen that simultaneously displays each one of the one or more programs in the first flow and each one of the one or more 
Kato discloses an alternative process to achieve an objective of the first flow and display a flow image screen that simultaneously displays each one of the one or more programs in the first flow and each one of the one or more programs in the second flow based on the flow image screen data and to display a parameter setting screen based on the parameter setting screen data (see col 24 lines 22-67, editor screen enables a user to simultaneously view and edit job flows of plural task processing devices).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the simultaneous display of a plurality of job flows, as described by Kato, with the system of Hayashi. Combining Kato with Hayashi would allow a user to select an alternative process when an error is detected.
The suggestion/motivation for doing so would have been provide ease of managing cooperative job flow thereby increasing user friendliness and increasing system efficiency (col 25 line 62-col 26 line 10 of Kato).
Therefore, it would have been obvious to combine Kato with Hayashi to obtain the invention as specified in claims 1, 6, and 7.

Regarding claim 2, Hayashi further discloses wherein the user interface provider provides, to the at least one device upon detecting that the second flow associated with the first flow is present, the 5flow image screen data based on the first flow information and the second flow information, and the parameter setting screen data based on the parameter setting information of the first flow information and the second flow information, and 10the user interface provider provides, to the at least one device upon detecting that the second flow associated with the first flow is not present, the flow image screen data based on the first flow information, and the parameter setting screen data 15based on the parameter setting information of the first flow 140 contains a user interface provision unit 141 for providing user interface information to the PC 30, flow image screens are provided to a user to select, set, and register one or more processing flows and associated parameters, a user can set a plurality of parameters associate with the processing flows).  
Regarding claim 3, Hayashi further discloses wherein the user interface provider displays, with respect to each of the one or more programs, information indicating whether the 25parameter used for executing each of the one or more-40- programs has already been set (see Fig. 12 and para 167, updated button G421 can be used to edit parameters of a processing flow that has already been created).  
Regarding claim 4, Hayashi further discloses wherein the user interface provider generates the parameter setting screen data such that the screen renderer displays the parameter 10of the first flow information and the parameter of the second flow information in a visually distinguishable manner from each other (see Fig. 13 and paras 169-176, a plurality of parameters can be set for the processing flows, as shown by parameter list G520).  
Regarding claim 5, Hayashi further discloses wherein the user interface provider generates the parameter setting screen data 20such that the screen renderer displays the first flow information and the second flow information in a visually distinguishable manner from each other (see Fig. 12 and para 164, multiple screens, such as screen 1 and screen 2 shown in Fig. 12, display processing flow information for one or more processing flows and associated parameters).
Regarding claim 8, Kato further discloses wherein the screen renderer is further configured to display a parameter setting screen for each one of the one or more programs in the first flow and each one of the one or7Docket No.: 19R-055 App. No.: 16/728,141more programs in the second flow upon receiving a selection of corresponding program in the first flow and the second flow that are displayed in the flow image (see col 24 lines 43-67, a user can view and edit a plurality of job flows).
9, Hayashi further discloses wherein the second flow further includes a called flow that is called from the first flow during the first flow is in process (see Figs. 4 and 10-14, and paras 92 and 99-108, application information 1000 may include two or more pieces of the processing flow information 1100 and two or more pieces of the processing flow information 1200).
Regarding claim 10, Kato further discloses wherein the objective of the first flow is to transfer a file to a destination and the alternative process includes sending an email attached with the file (see col 8 lines 37-42 and col 24 lines 22-67, processing tasks such as facsimile transmission and email transmission can be performed and a user can edit such processes, alternatively replacing facsimile transmission with email transmission of a scanned document).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677